—In a child custody proceeding pursuant to Family Court Act article 6, the mother appeals from an order of the Family Court, Queens County (Seiden, R.), dated January 24, 2001, which granted the father’s petition and transferred custody of the children to him.
Ordered that the order is affirmed, without costs or disbursements.
It is axiomatic that a custody determination is to be made upon consideration of all relevant circumstances to reach the disposition that promotes the best interests of the child (see Eschbach v Eschbach, 56 NY2d 167, 171). The analysis of the various factors to be taken into account in deciding a custody question is best made by the hearing court, which is in the most advantageous position to evaluate the testimony, character, temperament, and sincerity of the parties (see Eschbach v Eschbach, supra at 173). The hearing court’s determination will not be disturbed unless it lacks a sound and substantial basis in the record (see Matter of Lynch v Acey, 281 AD2d 483; *616Matter of Coakley v Goins, 240 AD2d 573; Alfano v Alfano, 151 AD2d 530, 531). The award of custody to the father has a sound and substantial basis in the record.
The mother’s remaining contentions are without merit. Florio, J.P., Feuerstein, Krausman and Crane, JJ., concur.